Citation Nr: 0825331	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-12 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:  Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
PTSD.  The Board likewise denied the appellant's claim a 
January 2007 decision.  

The appellant appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims (Court), and the 
Board's decision was vacated pursuant to a March 2008 Order, 
following a Joint Motion for Remand and to Stay Further 
Proceedings.  The parties requested that the Court vacate the 
Board's decision regarding the denial of service connection 
for PTSD and remand the matter so that the Board could have 
the RO refer the veteran's case to the U.S. Army and Joint 
Services Records Research Center (JSRRC) to attempt to verify 
the veteran's claimed stressors.  The Court granted the Joint 
Motion and remanded the case to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for PTSD that he 
asserts he sustained as the result of service in the 
Dominican Republic during May 1965 and from September 1965 to 
September 1966.  The Board notes that in a September 2005 
memorandum, the liaison between the RO and JSRRC stated that 
the veteran had not provided sufficient information for 
verification by that service.  Specifically, it was stated 
that JSRRC needed a two month time frame and information such 
as names of participants for verification.  The veteran did 
not provide this information and the Board proceeded to deny 
the claim.  The Joint Motion, however, states the case should 
nevertheless be referred to JSRRC for attempted verification 
of the veteran's claimed stressors.  It is indicated that his 
unit numbers are on file, the location of the alleged 
stressors is in the record, and that this information should 
be submitted.

Accordingly, the case is REMANDED for the following action:

1.	The RO should forward the veteran's 
statements of alleged service 
stressors (along with copies of his 
service personnel records and any 
other relevant evidence) to U.S. Army 
and Joint Services Records Research 
Center (JSRRC), Kingman Building, 
Room 2C08, 7701 Telegraph Road, 
Alexandria, VA  22315-3802.  The 
JSRRC should be requested to provide 
any information available which might 
corroborate the veteran's alleged 
stressors and any other sources that 
may have pertinent information.

2.	If JSRRC verifies the presence of an 
in-service stressor, a VA examination 
should be performed by a psychiatrist 
in order to determine the etiology, 
nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder must to be made 
available to the examiners in 
conjunction with the examination.  
All indicated tests are to be 
conducted.  The RO is to inform the 
examiner that only a stressor(s) 
which has been verified by JSRRC may 
be used as a basis for a diagnosis of 
PTSD.  If the diagnosis of PTSD is 
deemed appropriate, the examiner 
should specify whether each stressor 
found to be established by the record 
was sufficient to produce the PTSD, 
and whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors.  A 
complete rational of any opinion 
expressed should be included in the 
examination report

3.	Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



